DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claims 1-11 describe the product made as a honeycomb-like homo-type heterojunction.
It is known in the field that a heterojunction is an interface between two layers or regions of semiconductor materials with unequal band gaps, while a homojunction is the opposite, where the layers have the same or equal band gaps.  Therefore, based on the name, it is unclear how the materials are structured.

	As to Claim 3, line 3, “the heating rate” should be “a heating rate”.

	As to Claim 3, line 4, “the calcination time” should be amended to “a calcination time”.

	As to Claim 3, line 5, “the heating rate” should be amended to “a heating rate”.

	As to Claim 3, line 5, “the calcination time” should be amended to “a calcination time”.



	As to Claim 4, line 2, “the mass ratio” should be amended to “a mass ratio”.

	As to Claim 7, line 2, “the heating rate” should be amended to “a heating rate”.

	As to Claim 7, line 3, “the calcination time” should be amended to “a calcination time”.


	As to Claim 7, line 3, “the calcination temperature” should be amended to “a calcination temperature”.

	As to Claim 7, line 4, “the heating rate” should be amended to “a heating rate”.

	As to Claim 7, line 4, “the calcination time” should be amended to “a calcination time”.

	As to Claim 7, line 4, “the calcination temperature” should be amended to “a calcination temperature”.

	As to Claim 8, “the mass ratio” should be “a mass ratio”.

Claim Interpretation

Claims 1-11 describe the product made as a honeycomb-like homo-type heterojunction.  It is known in the field that a heterojunction is an interface between two layers or regions of semiconductor materials with unequal band gaps, while a homojunction is the opposite, where the layers have the same or equal band gaps.  Therefore, based on the name, it will be assumed that there are at least three different semiconductor layers, where two are of equal band gaps (homojunction) and one is of unequal band gap (heterojunction).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-11 describe the product made as a “honeycomb-like” homo-type heterojunction, but it is unclear in what ways the product is “honeycomb-like”.  In other words, it is unclear how the product is like a honeycomb and in what ways it is not a honeycomb.

	Claim 4, “the quality” should be “a quantity”.

	Claim 5, “the honeycomb-like homo-type heterojunction” lacks antecedent basis.

	Claim 5, “the exhaust gas” and “the exhaust gas treatment” lack antecedent basis. 

	As to Claim 8, line 2, “the quality” should be “a quantity”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Yu, et al.  “Synthesis of graphitic carbon nitride by heating mixture of urea and thiourea. . .”. and in view of Bian (CN 106944119).
As to Claims 1 and 9, Claim 9 is a product by process claim.  However this claim is treated by use of the method.  
Zhang describes a means of making carbon nitide by heating a mixture of urea and thiourea (title).  The method of making the carbon nitride involves taking urea and thiourea (see experimental section on pg. 144).
The mixture was then heating to 400 degrees C and then again at 600 degrees C (see experimental section on pg. 144).  According to the specification of this application, heating at this temperature range satisfies the calcination features of this application (see PG Pub, para. 22-23, see “Implementation 1”).
Zhang does not specifically disclose that the solvent used is water in the first step however.
Bian describes a means of preparing carbon nitride (title) by dissolving the compound’s precursors in a solvent (see novelty), heating the mixture to obtain the product (see Novelty).  The precursor of carbon nitrogen can include: urea and/or other compounds (see preferred components).  As to the solvents, Bian explains that a number of solvents can be employed in the manufacture of carbon nitride, to include ethanol or water (see preferred components).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ either ethanol or water as the solvent used to dissolve carbon nitride precursors, such as urea, as taught by Bian for use in the formation of carbon nitride of Zhang because it is known to employ either solvent to facilitate formation of carbon nitride from precursors.
	As to the formation of honeycomb-like homo-type heterojunctions, although the references does not specifically state that the product obtained has honeycomb-like homo-type heterojunctions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making would produce the same product with the same characteristics.
Zhang describes the steps of heating a mixture of urea and thiourea (title).  The method of making the carbon nitride involves taking urea and thiourea (see experimental section on pg. 144).
The mixture was then heating to 400 degrees C and then again at 600 degrees C (see experimental section on pg. 144).  According to the specification of this application, heating at this temperature range satisfies the calcination features of this application (see PG Pub, para. 22-23, see “Implementation 1”).
The first heating step is conducted in air (see experimental section on pg. 144), while the second calcination step is conducted in N2.
The reference does not specify that the second heating step is performed in air.
Bian describes heating in both steps under “special atmosphere”.  Bain explains that heating under “special atmosphere” can be either under N2 or air (see preferred embodiment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either air or N2, as taught by Bain for each heating step of Zhang because it is known to employ either type of heating for forming carbon nitride products.
	
As to Claims 10 and 11, these claims are product claims and the use of that product “for catalytically treating exhaust gas” is an intended use feature.  Therefore, the same compound used the same way would be equally as effective.

Allowable Subject Matter
Claims 3, 4, 5, 6, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 3, 4, 5, 6, 7 and 8 is/are allowable over the following reference(s): 
As to Claim 3, Zhang describes a means for synthesizing carbon nitride using urea and thiourea (title).  The process describes a 2 step heating process (see experimental section on pg. 144) but the two heating step in this reference are at 80 degrees C for 1 hour, followed by heating the mixture at 400 degrees C at a rate of 5 degrees C per minute, followed by heating at 600 degrees C at a rate of 5 degrees C per minute (see experimental section on page 144).  
Bian also does not disclose first stirring the mixture at room temperature for 20-45 mins, followed by calcining at 400 degrees C for 1 hr at 10 degrees C/min and then heating at 450 degrees C for 1 hr at 10 degrees C per minute.

As to Claim 4, Zhang describes in their example 12 g of urea and 6 g of thiourea (see experiment on pg. 144) and ethanol in an amount of 200mL (same example).  When converting ethanol using its density of 0.789 g/ml, the weight of solvent is 157 g.  The ratio of these, fall outside of the claimed range of 5:6-7.

As to Claim 5, Zhang describes making a carbon nitride (title) for use as a photocatalyst (title).  The prior art generally does not describe use of a carbon nitride for use as an exhaust gas treatment.  Exhaust gas is considered gaseous products produced from combustion.

Claims 6, 7, 8 all depend from claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

August 23, 2021